Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-5, 10-25 of this application is patentably indistinct from claims 1-21 of Application No. 16/999127. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
It is noted that claims 1-16 of the related application were allowed. Claims 17-21 were canceled.

Claim Objections
Claims 6, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but may be allowable if:
1) after an updated search,
2) rewritten in independent form including all of the limitations of the base claim
and any intervening claims.

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter over prior art: 
Applicant(s) claimed invention is directed to a method for degrading a superabsorbent polymer (SAP) to poly(acrylic acid) (PAA) comprising flowing a feed stream comprising said SAP into an inlet of an extensional flow device and producing a product stream comprising said PAA at an outlet of said extensional flow device; wherein said feed stream comprises said SAP at a concentration greater than about1 wt%; wherein said feed stream has a residence time in said extensional flow device of less than about 120 s; and wherein said degradation of said SAP to said PAA requires a total energy of less than about 50 MJ/kg SAP.  The crux of the invention lies in the discovery that, with the above method, a superabsorbent polymer may be recycled into poly(acrylic acid), in short time scale; with low energy and power per unit mass of SAP; and at mild conditions, such as room temperature, while avoiding decarboxylation of the degraded SAP, resulting in the energy spent during the converting of SAP to PAA being less than that used to make fossil-derived acrylic acid. The PAA produced from SAP can then be incorporated back into virgin SAP and/or derivatized into materials for other applications, such as, adhesives, coatings, water treatment, fabric care, etc. while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art. The closest art of record, both Ultrasonic degradation of SAP is described in: Ebrahimi, R., et al., Organic Chemistry Intl,2012, Article ID 343768, 5 pages; Shukla, N. B., and Madras, G., J. Appl. Polym. Sci., 125 (2012), 630-639; Shukla, N. B., et al., J. Appl. Polym. Sci., 112 (2009), 991-997; and Prajapat, A. L., and Gogate, P. R., Ultrasonic. Sonochem., 32(2016), 290-299, employ viscosity as a measure of the degradation level, in which a lot of energy is needed to achieve that level of degradation. Thus, the art of record demonstrates other methods, e.g. ultrasonic, produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above. 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765